In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0217V
                                      Filed: June 30, 2016
                                          Unpublished

****************************
SANDRA RETZLAFF,                         *
                                         *
                     Petitioner,         *       Ruling on Entitlement; Concession;
                                         *       Influenza (“Flu”) Vaccine; Shoulder
v.                                       *       Injury Related to Vaccine Administration
                                         *       (“SIRVA”); Special Processing Unit
SECRETARY OF HEALTH                      *       (“SPU”)
AND HUMAN SERVICES,                      *
                                         *
                     Respondent.         *
                                         *
****************************
Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On February 12, 2016, Sandra Retzlaff (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleges that as a result
of an influenza (“flu”) vaccination on November 14, 2013, she suffered a shoulder injury
related to vaccine administration (“SIRVA”). Pet. at 1. The case was assigned to the
Special Processing Unit (“SPU”) of the Office of Special Masters.

       On June 29, 2016, respondent filed her Rule 4(c) Report in which she concedes
that petitioner is entitled to compensation in this case. Rule 4(c) Rep. at 1. Specifically,
respondent stated that the evidence establishes that petitioner’s injury is consistent with
SIRVA, and that the injury was caused in fact by her flu vaccination on November 14,

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
2013. Id. at 4-5. Respondent further stated that petitioner met all statutory and
jurisdictional requirements, including having suffered the condition for more than six
months. Id. at 5. Thus, respondent concludes that entitlement to compensation is
appropriate under the terms of the Vaccine Act. Id.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2